—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Walker, 175 AD2d 146, lv denied 78 NY2d 1131). We also reject the contention that the discrepancy between the date of the sexual abuse alleged in the 11th count of the indictment (March 1996) and the evidence at trial of that conduct (February 1996) deprived defendant of fair notice of the accusation against him (see, People v Cunningham, 48 NY2d 938, 940; People v Morgan, 246 AD2d 686, lv denied 91 NY2d 975; People v Glover, 185 AD2d 458, 459-460; cf., People v Bigda, 184 AD2d 993). Defendant failed to preserve for our review his contention that the verdict is repugnant (see, CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987; People v Hird, 261 AD2d 953), and, in any event, that contention lacks merit (see, People v Trappier, 87 NY2d 55, 58; People v Tucker, 55 NY2d 1, 8, rearg denied 55 NY2d 1039). Defendant was not deprived of effective assistance of counsel; his attorney afforded him meaningful representation (see, People v Hobot, 84 NY2d 1021, 1022; see also, People v Benevento, 91 NY2d 708, 712-713; People v Rivera, 71 NY2d 705, 708-709). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Lewis County Court, Clary, J. — Sexual Abuse, 1st Degree.) Present — Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.